Case 5:20-cv-07502-BLF Document 14-10 Filed 10/27/20 Page 1 of 2




                 EXHIBIT J
7/13/2020                  Case
                      (1) Susan    5:20-cv-07502-BLF
                                Wojcicki                            Document
                                         on Twitter: "Thanks for reaching          14-10
                                                                          out. @YouTube, we'reFiled
                                                                                              working10/27/20       Page
                                                                                                     every day to protect    2 of
                                                                                                                          people    2 misinformation and h…
                                                                                                                                 from


                                                    Tweet                                                                                 Search Twitter


                                                    Susan Wojcicki     @SusanWojcicki · May 1
            Home                                    Thanks for reaching out. @YouTube, we're working every day to protect           Relevant people
                                                    people from misinformation and help them find authoritative information.
                                                    We appreciate your partnership and will continue to consult with Members                  Susan Wojcicki
            Explore                                 of Congress as we address the evolving issues around #COVID19.                            @SusanWojcicki
                                                                                                                                              YouTube CEO
     1                                                   Adam Schiff       @RepAdamSchiff · Apr 30
            Notifications                             Misinformation is dangerous. Misinformation about public health is                      YouTube
                                                      deadly.                                                                                 @YouTube
                                                                                                                                              Black Lives Matter.
            Messages                                  I sent a letter to the CEOs of @Google, @YouTube and @Twitter urging
                                                      them to proactively inform users when they've interacted with medical                   Adam Schiff
                                                      misinformation.                                                                         @RepAdamSchiff
            Bookmarks                                                                                                                         Representing Califor
                                                      They can help save lives.                                                               Congressional Distri
                                                                                                                                              House Intelligence C
            Lists                                                                                                                             @HouseIntel).


            Profile                                                                                                                 What’s happening

                                                                                                                                    Politics · 24 minutes ago
            More                                                                                                                    American Airlines is ‘review
                                                                                                                                    the details’ after Ted Cruz w
                                                                                                                                    photographed on a flight w
                                                                                                                                    wearing a mandatory mask
                Tweet

                                                                                                                                    #WannaGetAway
                                                                                                                                    Book a low fare for your trip.
                                                                                                                                       Promoted by Southwest Airlin
                                                        208                  42                   90
                                                                                                                                    In memoriam · 2 hours ago
                                                                                                                                    Pregnant YouTube star Nico
                                            Replies                                                                                 Thea dies at 24

                                                        Silverblade       @SilverbladeDagg · May 1
                                                    Replying to @SusanWojcicki and @YouTube                                         Trending in California
                                                    Ironic that you say this to a Rep who made up a conversation between the        #LAUSD
                                                    President and the leader of Ukraine in a Congress hearing. Perhaps you
                                                    should just let the free market of ideas decide, instead of censoring truth        Los Angeles Times   · 1 ho
                                                    and lies and mess up both. Do something right for a change.                     New study suggests the cha
                                                                             2                    28                                of a big San Andreas quake
                                                                                                                                    tripled
                                                    Ricardo Medina @ramthrax · May 1                                                Trending with: San Andreas a
                                                                                                                                    Ridgecrest
                                                    Replying to @SusanWojcicki and @YouTube
                                                    When totalitarianism empowers, it only remains to get out of the system.
                                                                                                                                    Show more


                                                                                                                                    Terms Privacy policy Cookies A
                                                                                                                                    © 2020 Twitter, Inc.




                                                      BitChute is a peer-to-peer social video platform.
                                                      BitChute aims to put creators first and provide them with a service that
                                                      they can use to flourish and express their ideas freely.
                                                         bitchute.com

                                                                             6                    23


                                                    Vic-Triol @Vic_Triol · May 1
                                                    Replying to @SusanWojcicki and @YouTube
                                                                            i f   i ?" S    25 / lib          l    d       h ld ?
                                                                                                                                                                1/6
